     3:17-cv-00166-RBH         Date Filed 10/15/18      Entry Number 66        Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 UNITED STATES OF AMERICA,

                            Plaintiff,                     CA No. 3:17-cv-00166-RBH

 ex rel. JON VITALE,

                            Relator,

                    v.

 MIMEDX GROUP, INC.,

                            Defendant.


           Relator’s memorandum in opposition to Defendant’s motion to dismiss


       This action arises from a cynical scheme by Defendant MiMedx Group, Inc. (MiMedx) to

manipulate the submission of patient assistance program (PAP) grant applications to a third-party

charitable organization to ensure that receipt and acceptance of applications from patients seeking

coinsurance assistance for its biological products coincides with contributions by MiMedx to the

charity, the effect of which is to ensure MiMedx’s so-called charitable contributions are used to

subsidize the cost of coinsurance payments that might otherwise foreclose use of its products and

reimbursement by federal health insurance programs.

       This scheme violates the Anti-Kickback Statute (AKS), 42 U.S.C. § 1320-7b, which makes

it a crime to knowingly and willfully offer or pay any remuneration to induce the referral of

business reimbursable under a federal health benefits program, and directly implicates concerns in

the Department of Health and Human Services’ Office of the Inspector General (HHS-OIG) and

its most recent regulatory guidance on PAP charitable funds. This kickback scheme also causes
     3:17-cv-00166-RBH          Date Filed 10/15/18      Entry Number 66        Page 2 of 21




the submission of materially false claims for payment, actionable under the False Claims Act

(FCA), 31 U.S.C. §§ 3729 et seq., and this action seeks to recoup treble damages and statutory

penalties (among other relief) to compensate the federal treasury for the cost of this fraud.

       MiMedx contends this action should be dismissed because the Complaint falls short of the

pleading requirements imposed by Rule 9(b) of the civil rules and because it is barred by the FCA’s

public disclosure bar. See Dkt. No. 65. Neither contention is correct. Relator Jon Vitale has

described the who, what, when, and how of the fraud. These allegations are particular and plausible

because they are backed by his personal, first-hand knowledge as a former sales rep for the

company and MiMedx’s own records. See generally, Dkt. No. 1. Were there any doubt that this

scheme has resulted in the submission of false claims, included within the allegations is a specific

example of a patient whose Medicare Part D coinsurance payment was paid as a result. See Dkt.

No. 1 at ¶ 156 & Dkt. No. 1-7 (Ex. G)). As explained below, this level of specificity is always

sufficient to allow a relator’s FCA claim through the courthouse doors. MiMedx’s public

disclosure bar argument is also misplaced because the purported disclosure is not a “public

disclosure” within the meaning of 31 U.S.C. § 3730(e)(4) and, even if it were, the essential

elements of this claim—MiMedx’s manipulation of a PAP charitable fund ensure its “charitable”

giving facilitated reimbursement by federal health insurance programs—is absent from the earlier

civil action. The motion should be denied.

                     FACTUAL AND PROCEDURAL BACKGROUND

       On January 19, 2017, Mr. Vitale filed this action under seal, pursuant to 31 U.S.C. § 3730,

seeking to recover monies illegally obtained by MiMedx from federal health insurance programs

through the sale of regenerative biomaterials in violation of the AKS. See Dkt. No. 1. In short,

MiMedx secures reimbursement of its products by illegally paying co-pays and coinsurance for




                                                 2
     3:17-cv-00166-RBH           Date Filed 10/15/18       Entry Number 66         Page 3 of 21




federally insured patients and disguising the illegal payments as “charitable” contributions to a

PAP—the Patient Assistance Network Foundation (PAN Foundation)—while manipulating the

submission of patient assistance applications to ensure its contributions only fund patients seeking

MiMedx products. See Dkt. No. 1 at ¶¶ 115–59.

       Of particular concern here is the manner in which MiMedx coordinated the submission of

patient assistance applications by sales reps like Mr. Vitale with the company’s so-called charitable

contributions to PAN Foundation’s Diabetic Foot Ulcers (DFU) and Venous Leg Ulcers (VLU)

funds. When funded by third-party giving, these funds remain open until exhausted by patient

need. See id. ¶ 112. Beginning in February 2014, company executives began alerting reps of when

the funds would open. Id. ¶¶ 120–21.

       In an email send in late February 2014, Roselli told reps that MiMedx would be
       funding PAN Foundation in the near future, would inform reps when the fund
       opened, and that they should begin collecting the names of possible patient
       applicants. In other words, whereas reps were previously instructed to submit PAN
       Foundation names as quickly as possible, beginning in February 2014, MiMedx
       would coordinate its contributions to the funds with reps’ submission of patient
       applications.

Id. ¶ 122. By April 2014, MiMedx was matching its charitable contributions to the total patient

need as identified by sale reps collecting patient assistance applications in the field. See id. ¶¶ 126–

27. “Instead of submitting applications immediately, Mr. Vitale and his colleagues held this patient

information until they received notice from MiMedx the fund would open.” Id. ¶ 138. MiMedx

executives determined the size of the contribution necessary to subsidize MiMedx products based

on the number of PAP applications collected by reps and reported to MiMedx management via

weekly emails and sometimes text messages. See id. ¶¶ 148–52 (“[T]these weekly rep field reports

concerning PAN Foundation applicants that could be rushed into the pipeline were ‘rolled up’ to

regional sales directors (RSD) who, in turn, created regional reports sent to MiMedx’s regional




                                                   3
     3:17-cv-00166-RBH         Date Filed 10/15/18      Entry Number 66       Page 4 of 21




vice presidents for regions East, Midwest, and West, thus alerting executive management to the

exact number of PAN Foundation applicants that would be seeking approval for MiMedx

products.”). When MiMedx management decided to contribute to the DFU and VLU funds, reps

received advance email notice, sometimes days ahead of time, that the funds would soon open, so

they could quickly submit patient assistance applications to PAN Foundation and exhaust the

recently contributed MiMedx funds. See id. ¶¶ 131–45. Examples of these email communications

are attached to the Complaint. See, e.g., Dkt. No. 1-3, 1-5 & 1-6.

       The Complaint also includes allegations and documentary evidence detailing how this

scheme worked with one patient identified as “Jane Doe.” Mr. Vitale has alleged:

       For example, on August 11, 2015, PAN Foundation faxed a letter to Dr. Raymond
       Corpe, an orthopedic surgeon then at Palmetto Health Advanced Wound Care,
       concerning his patient, Jane Doe, informing Dr. Corpe that Ms. Doe would receive
       a $3,500 grant reimbursing the cost sharing (i.e., coinsurance) associated with
       “specific, out-of-pocket medication expenses related to Lower Extremity Ulcers.”
       See Ltr. from PAN Foundation to Dr. Corpe (emphasis original) (attached as
       Exhibit G). Included in the letter is a Pharmacy Control Number (PCN) for
       Medicare Part D, indicating Jane Doe is insured through Medicare Part D.

Dkt. No. 1 at ¶ 156 (emphasis original, footnote omitted). MiMedx reps routinely received

confirmation letters, like the one sent concerning Jane Doe (and attached to the Complaint (Dkt.

No. 1-7 (Ex. G)), which enabled them to notify clinic staff of the PAN Foundation’s grant approval

and follow up to schedule the procedure. Dkt. No. 1 at ¶ 157. Mr. Vitale estimates an average of

25 or more PAN Foundation grants per year to his customers’ patients, but that colleagues with a

greater number of commercial accounts in their portfolio likely had far more. See id. ¶ 158; see

also id. ¶ 61 (identifying Mr. Vitale’s 15 commercial accounts). “Companywide, this scheme is

believed to have resulted in approximately 7,500 patient assistance grants from PAN Foundation

to patients seeking the use of MiMedx product.” Id. ¶ 159.




                                                 4
     3:17-cv-00166-RBH         Date Filed 10/15/18     Entry Number 66        Page 5 of 21




                                         ARGUMENT

       MiMedx’s seeks dismissal under four theories, two of which can be dispensed with at the

outset. First, the drug company reads the Complaint to join claims arising from allegations that

MiMedx offered improper remuneration to physicians in the form of meals, speakers’ fees, and a

reimbursement guarantee and argues any claims arising from this conduct is insufficiently plead.

See Dkt. No. 65-1 at 7, 10 & 18–19. To be sure, MiMedx has engaged in many corrupt and illegal

schemes, some of which are the subject of litigation in this District1 and elsewhere.2 But the FCA

claims joined here arise from the PAP-manipulation scheme detailed in the Complaint. To the

extent MiMedx’s seeks to defend some other set of allegations, it misconstrues the nature of this

action and reads too much from language intended to set scene for the operative fraud at issue.

       Second, MiMedx argues the Federal Employees Health Benefits Plan (FEHBP)—a private

insurance program run by the U.S. Office of Personnel Management—is excluded from the

kickback prohibitions in the AKS. See Dkt. No. 65-1 at 21–22 (citing 42 U.S.C. § 1320a-7b(f)

(excluding from the definition of “federal health care programs” any program enacted under

chapter 89 of Title 5)). MiMedx is correct—the AKS does not apply to the FEHBP and therefore

those claims cannot go forward here and should be dismissed.




1
  See United States v. Becker et al., No. 6:18-cr-481 (D.S.C.) (D.S.C.) (indicting three employees
of the U.S. Department of Veteran’s Affairs for bribery by MiMedx employees).
2
  See, e.g., Abrams v. MiMedx Group, Inc., 37 F.Supp.3d 1271 (N.D. Ga. 2014) (denying motion
to dismiss shareholder class action); Kruchoski v. MiMedx Group, Inc., 0:16-cv-04171-RHK-BRT
(D. Minn.) (alleging MiMedx deceived investors by overstating accounts receivable with a
“channel stuffing” scheme); see also David Allison, “MiMedx says ex-CEO Parker Petit, other
execs engaged in ‘conduct detrimental to the business,’” ATLANTA JOURNAL CONSTITUTION, Sept.
21, 2018 (reporting the drug maker was “rocked” by an internal investigation into sales and
distribution practices and the indictment of three VA employees).

                                                5
     3:17-cv-00166-RBH         Date Filed 10/15/18      Entry Number 66        Page 6 of 21




       MiMedx’s remaining contentions challenge the particularity of the allegations and argue

this action is the product of a disqualifying public disclosure. These arguments are addressed in

turn and should be rejected.

       I.      The Complaint is particularly plead because it outlines the who, what where,
               when and how of the fraud using company records, allegations from a witness
               to the scheme, and an individual claim made to the Medicare Part D program.

       The FCA imposes treble damages and civil penalties against any person who, intra alia,

“knowingly presents, or causes to be presented, a false or fraudulent claim for payment or

approval.” 31 U.S.C. § 3729(a)(1)(A) (emphasis added). The FCA’s reach is long as the section

establishing liability for false claims is designed to encompass “all types of fraud, without

qualification, that might result in financial loss to the Government[.]” Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 788 (4th Cir. 1999) (Harrison I) (quoting United States v.

Neifert–White Co., 390 U.S. 228, 232 (1968)). “Thus, any time a false statement is made in a

transaction involving a call on the U.S. fisc, False Claims Act liability may attach.” Id. But when

“alleging fraud or mistake, a party must state with particularity the circumstances constituting

fraud or mistake.” Fed. R. Civ. P. 9(b). Rule 9(b)’s particularity requirement applies to FCA

claims, which, at their essence, sound in fraud. Harrison I, 176 F.3d at 783–84.

       MiMedx questions whether the Complaint meets this heightened pleading requirement but

misunderstands what Rule 9(b) requires by confusing that heighted pleading standard with Rule

8’s plausibility requirement—a threshold standard in every federal action. See, e.g., Dkt. No. 65-

1 at 11–12 (arguing Mr. Vitale has failed to meet his burden under Rules 9(b) and 12(b)(6) to

allege “Particularized Facts Plausibly Showing a Violation of the False Claims Act.” (bold

removed, emphasis added)). The error of this approach is addressed first, followed by MiMedx’s

more specific contentions thereafter.




                                                6
     3:17-cv-00166-RBH          Date Filed 10/15/18       Entry Number 66        Page 7 of 21




               A.      Particularity and plausibility are distinct analytical concepts.

       The legal sufficiency of a complaint is measured by whether it meets the general rules of

pleading set forth in Rule 8, the special rules of pleading set forth in Rule 9, and Rule 12(b)(6)’s

requirement that a complaint state a claim for which relief can be granted. Francis v. Giacomelli,

588 F.3d 186, 192 (4th Cir. 2009). Rule 8 merely requires “a short and plain statement of the claim

showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). This general rule has been

construed to include a plausibility requirement that asks whether the pleader has pled “enough

factual matter (taken as true) to suggest” that the alleged illegality occurred. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555–56 (2007). “The determination whether a complaint

adequately states a plausible claim is a ‘context-specific task,’ in which the factual allegations of

the complaint must be examined to assess whether they are sufficient ‘to raise a right to relief

above the speculative level.’” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009), and Twombly, 550 U.S. at 555).

       To satisfy Rule 9(b), a false claims plaintiff “must, at a minimum, describe the time, place,

and contents of the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby.” United States ex rel. Wilson v. Kellogg Brown

& Root, Inc., 525 F.3d 370, 379 (4th Cir. 2008) (quoting Harrison I, 176 F.3d at 784). “These facts

are often referred to as the ‘who, what, when, where, and how’ of the alleged fraud.” Id. (quoting

United States ex rel. Willard v. Humana Health Plan of Texas Inc., 336 F.3d 375, 384 (5th Cir.

2003)). Together, these pleading requirements ensure a defendant receives “adequate notice of the

nature of a claim being made against him.” Francis, 588 F.3d at 192.

       MiMedx uses the concepts of plausibility and particularity interchangeably without

explaining whether it contends this claim is implausible (i.e., Rule 8) or insufficiently particular




                                                  7
     3:17-cv-00166-RBH         Date Filed 10/15/18       Entry Number 66        Page 8 of 21




(Rule 9(b)), and precisely where the deficiency lies. Cf. Dkt. No. 65-1 at 11–12. This analytical

blurring is error because, while particular claims are plausible, plausible claims need not be

particular. See, e.g., United States v. Berkeley Heartlab, Inc., 225 F. Supp. 3d 487, 505 (D.S.C.

2016) (“But assuming, arguendo, that Riedel’s complaint satisfies Rule 12(b)(6), it falls short of

Rule 9(b)’s particularity requirement.”); Am. Fed’n of State, Cty. & Mun. Employees Dist.

Council 37 Health & Sec. Plan v. Bristol-Myers Squibb Co., 948 F. Supp. 2d 338, 354 (S.D.N.Y.

2013) (noting the plaintiffs did not satisfy Rule 9(b) and “by virtue of the lack of specificity of

their pleadings, Plaintiffs cannot survive even the comparatively more forgiving plausibility

threshold imposed by Iqbal and Twombly.”).

       Precedent illustrates that a claim such as this one cannot be dismissed under either Rule 8

or Rule 9. In United States ex rel. Nathan v. Takeda Pharmaceuticals North America, Inc., 707

F.3d. 451 (4th Cir. 2013), a pharmaceutical sales manager fell short of this standard where he

alleged an off-label marketing scheme predicated on furnishing doctors with a higher dose of a

drug to mislead them into believing it was the only available dose. Id. at 454–55. But the sales

manager’s conclusion that the scheme caused false claims to be presented relied on a series of

problematic assumptions—that doctors who received samples wrote prescriptions for off-label use

and that since 93% of the company’s sales were for the higher does, at least 90% of the

prescriptions identified were “fraudulent.” See id. at 459. The Fourth Circuit reasoned this fell

short of Rule 9(b)’s requirement, which

       does not permit a False Claims Act plaintiff merely to describe a private scheme in
       detail but then to allege simply and without any stated reason for his belief that
       claims requesting illegal payments must have been submitted, were likely
       submitted or should have been submitted to the Government. Rather, Rule 9(b)
       requires that some indicia of reliability must be provided in the complaint to support
       the allegation that an actual false claim was presented to the government. Indeed,
       without such plausible allegations of presentment, a relator not only fails to meet




                                                 8
     3:17-cv-00166-RBH          Date Filed 10/15/18       Entry Number 66        Page 9 of 21




       the particularity requirement of Rule 9(b), but also does not satisfy the general
       plausibility standard of Iqbal.

Id. at 456–57 (quoting United States ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301, 1313

(11th Cir. 2002)) (internal quotations and citations omitted) (emphasis added). Accordingly, when

a defendant’s actions “could have led, but need not necessarily have led, to the submission of false

claims, a relator must allege with particularity that specific false claims actually were presented to

the government for payment.” Id. at 457 (emphasis original). Put differently, Nathan merely

explains that when an inference of presentment does not necessarily flow from the facts alleged, a

pleader can cross that threshold by identifying specific false claims to show presentment occurred.

“Of course, whether such factual allegations in a given case meet the required standard must be

evaluated on a case-specific basis.” Id. at 457–58.

       In United States v. Berkeley Heartlab, Inc., 225 F. Supp. 3d 487 (D.S.C. 2016), the district

court held an intervened FCA claim predicated on a kickback scheme met the heightened pleading

standard because the complaint identified the claims universe and explained why it was tainted by

kickbacks. See id. at 498–99. The court explained that identifying each specific claim at the

pleading stage was “unnecessary,” and looked to other allegations that, when taken as true,

supported the conclusion that the submission of false claims was “the necessary, foreseeable, and

obvious consequence of these Defendants’ participation in the abovementioned schemes.” Id. at

499 (citing United States ex rel. DeCesare v. Americare In Home Nursing, 757 F.Supp.2d 573,

589 (E.D. Va. 2010)); see also United States v. Berkeley Heartlab, Inc., 247 F. Supp. 3d 724, 731

(D.S.C. 2017) (rejecting “quibbles” that relator “does not name specific claims and specific patient

referrals from physicians who received kickbacks[,]” because the complaint “actually does more—

it identifies physicians and practices who were induced…”). These cases (and others) require case-

by-case analysis because, by its express terms, all Rule 9(b) requires is notice of “the


                                                  9
    3:17-cv-00166-RBH          Date Filed 10/15/18      Entry Number 66        Page 10 of 21




circumstances” of the fraud, an objective met by a description of the who, what, when, where, and

how. See Wilson, 525 F.3d at 379; see also DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir.

1990) (analogizing this pleading burden to writing “the first paragraph of any newspaper story.”).

Thus, while it is admittedly a heightened pleading standard, it is not designed to be an

insurmountable one. Instead,

       A court should hesitate to dismiss a complaint under Rule 9(b) if the court is
       satisfied (1) that the defendant has been made aware of the particular circumstances
       for which she will have to prepare a defense at trial, and (2) that plaintiff has
       substantial prediscovery evidence of those facts.

Harrison I, 176 F.3d at 784.

       That standard is met here where the Complaint describes the scheme, its participants, and

how it is executed. Mr. Vitale’s claims are plausible because, as a sales representative, he received

direction—some in the form of written correspondence attached to the Complaint—in furtherance

of the scheme. See Dkt. No. 1-1 & 1-2. MiMedx’s executives also alerted him and his colleagues

of when the PAN Foundation fund would open and close (Dkt. No. 1-3, 1-5 & 1-6) which, at a

minimum, gives rise to a strong inference of impropriety if it does not corroborate these allegations

outright.3 Finally, if any doubt remains whether the submission of false claims is the necessary,

foreseeable, and obvious consequence of this scheme, the Complaint does what Nathan explains

will always render a pleading plausible and particular by identifying a specific federally insured

patient whose coinsurance was illegally paid as a result of this scheme and furnishes documentary




3
 Cf. United States ex rel. Grenadyor v. Ukrainian Vill. Pharmacy, Inc., 772 F.3d 1102, 1107 (7th
Cir. 2014) (Rule 9(b) required the relator allege “either that the pharmacy submitted a claim to
Medicare (or Medicaid) on behalf of a specific patient who had received a kickback, or at least
name a Medicare patient who had received a kickback (presumably if the pharmacy provided a
drug to a Medicare patient it billed Medicare for the cost of the drug minus the copay).”).

                                                 10
    3:17-cv-00166-RBH         Date Filed 10/15/18      Entry Number 66        Page 11 of 21




evidence to corroborate this allegation. See Dkt. No. 1-7. MiMedx has sufficient notice of the

claims at issue and the Complaint meets the requirements of Rules 8 and 9(b).

               B.     A legally cognizable AKS violation has been pled.

       MiMedx argues the Complaint fails to plead “remuneration” within the meaning of the

AKS because all that is alleged is “(1) MiMedx’s donations to PAN and (2) PAN’s grants to

qualifying patients using MiMedx products.” See Dkt. No. 65-1 at 12. The drug company contends

the Complaint “contains no allegation that PAN took any steps to ensure that the funds MiMedx

donated were preferentially awarded to patients using MiMedx products.” Id. This misstates the

allegations and nature of the AKS violation here.

       The AKS criminalizes the knowing and willful payment of any remuneration to induce the

referral of business reimbursable under a federal health benefit program. 42 U.S.C. § 1320a–7b(b).

“Any remuneration” means any kickback, bribe, or rebate, direct or indirect, overt or covert, cash

or in kind. 42 U.S.C. § 1320a-7b(b)(1). The AKS is construed to cover any arrangement where

one purpose of the remuneration is to obtain money for the referral of services or to induce

referrals. United States v. Ctr. for Diagnostic Imaging, Inc., 787 F. Supp. 2d 1213, 1218 (W.D.

Wash. 2011) (citing United States v. Kats, 871 F.2d 105, 108 (9th Cir. 1989)); see also United

States v. Greber, 760 F.2d 68 (3rd Cir.), cert. denied, 474 U.S. 988 (1985). Thus, “the appropriate

test for whether the waiver of a copay constitutes remuneration is whether the complaint has

alleged that at least one of the purposes of the waiver was to induce patient referrals.” Berkeley

Heartlab, 225 F. Supp. 3d at 513 n.3. To allege a knowing and willful violation of the AKS, a

relator need only allege the defendant act with a purpose to commit a wrongful act. See id. at 510.

       As explained above and detailed by the Complaint, the scheme at issue is MiMedx’s

surreptitious manipulation of the PAN Foundation application process to maximize use of its




                                                11
    3:17-cv-00166-RBH         Date Filed 10/15/18      Entry Number 66       Page 12 of 21




“charitable” giving to pay coinsurance that will result in federal reimbursement of its products.

Simply put, the quid pro quo is MiMedx’s payment of patient coinsurance, not an inducement of

PAN Foundation. Payment of co-pays and coinsurance to facilitate federal reimbursement of the

payor’s product has always implicated the AKS. See, e.g., Grenadyor, 772 F.3d at 1104 (explaining

a discount or refund can become a “kickback” because “it artificially inflates the price that the

government pays pharmacies for prescription drugs for Medicare or Medicaid beneficiaries.”);

Berkeley Heartlab, 247 F. Supp. 3d at 731 (agreements not to charge patients for co-payments and

deductibles was actionable FCA claim arising from AKS violations); United States ex rel. Riedel

v. Boston Heart Diagnostics Corp., --- F. Supp.3d ---, 2018 WL 4354944 at *9–10 (D.D.C. Sept.

12, 2018) (alleged kickback scheme involving waiver of co-payments and deductibles actionable

under AKS); but see United States v. Celgene Corp., 226 F. Supp. 3d 1032, 1057 (C.D. Cal. 2016)

(summary judgment on kickback theory with insufficient evidence connecting foundation grants

to improper purchase or recommendation for the defendant’s drugs). MiMedx’s belief otherwise

is mistaken.

               C.     Paying patient copays and coinsurance is a kickback under the AKS
                      unless it falls within a regulatory safe-harbor.

       MiMedx contends the allegations do not “support a conclusion that PAN’s charitable

assistance grants to patients amount to illegal remuneration under the AKS[,]” and that the grants

at issue in this case “did not run afoul of the AKS [ ] consistent with guidance from [HHS-OIG]

regarding the operation of PAPs.” Dkt. No. 65-1 at 7 & 13. To the contrary, HHS-OIG’s most

recent guidance on the topic directly implicates the scheme here.

       On May 21, 2014, the inspector general issued a Supplemental Special Advisory Bulletin

regarding Independent Charity Patient Assistance Programs (Supplemental Bulletin), 79 Fed. Reg.

31120, warning that two remuneration arrangements warrant scrutiny under the AKS: “[1] donor


                                               12
    3:17-cv-00166-RBH          Date Filed 10/15/18       Entry Number 66        Page 13 of 21




contributions to PAPs (which can also be analyzed as indirect remuneration to patients) and [2]

PAPs’ grants to patients.” Supp. Bulletin, 79 Fed. Reg. at 31121. The Special Bulliten explains

“an Independent Charity PAP must not function as a conduit for payments or other benefits from

the pharmaceutical manufacturer to patients and must not impermissibly influence beneficiaries’

drug choices[,]” meaning “pharmaceutical manufacturers and their affiliates should not exert any

direct or indirect influence or control over the charity or its assistance program.” Id. (emphasis

added). Of course, MiMedx’s purported entitlement to safe harbor protection is premature because

“safe harbors are affirmative defenses, and the defendant carries the burden of proof at trial.”

Berkeley Heartlab, 225 F. Supp. 3d at 511 (quoting United States ex rel. Bartlett v. Ashcroft, 39

F. Supp. 3d 656, 676 (W.D. Pa. 2014) (citing United States v. Rogan, 459 F. Supp. 2d 692, 716

(N.D. Ill. 2006); United States v. Job, 387 Fed. Appx. 445, 455 (5th Cir. 2010) (unpublished);

United States v. Norton, 17 Fed.Appx. 98, 102 (4th Cir. 2001) (unpublished))). Still, the drug

maker’s failure to adequately address this authority implicitly concedes the weakness of its

position given the Complaint’s quotation, citation, and discussion of the Supplemental Bulletin in

conjunction with the operative facts. See Dkt. No. 1 at ¶¶ 33–39. Thus, because MiMedx’s conduct

directly implicates the potential abuses described in the Special Bulletin, it is not entitled to safe

harbor protection if the allegations are proven true.

       MiMedx’s only response is to misleadingly cite HHS-OIG guidance predating the Special

Bulletin. For example, MiMedx cites November 2005 guidance from HHS-OIG giving cautious

approval of PAP charity programs as if it is the final authority on the matter. See Dkt. No. 65-1 at

7 (citing HHS-OIG, Special Adv. Bulletin on PAPs, 70 Fed. Reg. 70623–24 (Nov. 2005), and

arguing “[w]hile OIG has identified certain features of PAPs that could raise concerns under the

AKS, none of those features are alleged to be present here.”). Likewise, MiMedx quotes from a




                                                 13
     3:17-cv-00166-RBH         Date Filed 10/15/18      Entry Number 66        Page 14 of 21




2007 Advisory Opinion (No. 07-18) as evidence “that donations to PAN by manufacturers ‘should

raise few, if any, concerns about improper beneficiary inducements.” Dkt. No. 65-1 at 14.

However, taken in context, the advisory opinion (attached to MiMedx’s memorandum) sought to

highlight the need for independence, not dispel kickback concerns altogether, noting: “Under a

properly structured program, such donations should raise few, if any, concerns about improper

beneficiary inducements.” Dkt. No. 65-2 at 10 (emphasis added). The advisory opinion discusses

some aspects of that “proper structure” that are absent here:

       First, no donor or affiliate of any donor exerts direct or indirect control over the
       Foundation or its programs. …

       Second, the Foundation awards assistance in a truly independent manner that severs
       any link between donors and beneficiaries.

Id. (underline original).

       Instead, MiMedx should have addressed the Supplemental Bulletin issued in 2014 because

it directly speaks to the issue here by cautioning that independent PAP charities “must not function

as a conduit for payments[.]” Supp. Bulletin, 79 Fed. Reg. at 3112. Further highlighting its concern

over illegal coordination, HHS-OIG warns that disease funds that cover only a single product or

products by a single manufacturer “will be subject to scrutiny” because of the risk of “steering

patients to the drugs for which assistance is available[,]” which, “increases the likelihood that the

donors could use the PAPs as improper conduits to provide a subsidy to patients who use the

donors’ own products.” Id. (emphasis added). That is precisely what has occurred here, but instead

of addressing these concerns head-on MiMedx’s obscurely argues the Complaint should have

instead addressed some aspect of PAN Foundation’s program. See Dkt. No. 65-1 at 14–18. PAN

Foundation’s conduct has no bearing on this claim as PAN Foundation has not been joined as a

defendant and the allegations leave open the possibility it is an unwitting participant in MiMedx’s




                                                 14
    3:17-cv-00166-RBH         Date Filed 10/15/18      Entry Number 66        Page 15 of 21




manipulation scheme. What MiMedx fails to do is convincingly explain why, accepting all

allegations as true, its own conduct is not a violative of the AKS and FCA.

               D.     Arguments that mischaracterize the allegations cannot be credited as
                      grounds for dismissal.

       MiMedx argues Mr. Vitale has not alleged facts sufficient to establish the PAN Foundation

grants to patients are “illegal ‘indirect’ remuneration from MiMedx to those patients[,]” because

the scheme at issue is “inconsistent with the way that Relator describes how PAN assistance

funding worked.” Dkt. No. 65-1 at 12. Again, MiMedx misses the point. Relying on HHS-OIG

guidance, the Complaint describes two circumstances: (1) the way PAP foundation assistance is

supposed to work and (2) MiMedx’s scheme to coopted that system for its own benefit. Compare

Dkt. No. 1 at ¶¶ 25–40 & 104–14, with id. ¶¶ 115–66. Mr. Vitale does not allege that PAP

assistance is per se forbidden; instead, it is MiMedx’s perversion of that system that places this

scheme outside any recognized safe harbor and violates the AKS.

       Moreover, MiMedx urges the Court to draw unsupported inferences that go beyond the

facts alleged. The drug company argues the decision to use its products “was made before any

assistance from PAN to the patient was ever requested, let alone provided, rendering it impossible

that the payment from PAN to the patient was a form of remuneration intended to induce the use

of MiMedx’s products.” Dkt. No. 65-1 at 13. This claim should be rejected for two reasons. First,

even assuming it is correct, MiMedx cites no authority explaining why this fact is of any

consequence. FCA liability attaches “where the defect in the claim is material and where the

defendant acts knowingly.” United States ex rel. Westmoreland v. Amgen, Inc., 812 F. Supp. 2d

39, 46 (D. Mass. 2011). The prospect that a physician ordered the MiMedx product without

knowing whether the patient would receive a PAP grant is immaterial so long as MiMedx




                                               15
    3:17-cv-00166-RBH          Date Filed 10/15/18      Entry Number 66        Page 16 of 21




knowingly corrupted the claim by coordinating its “charitable” contributions with patient PAP

grant applications.

       Second, Mr. Vitale disputes MiMedx’s reading of the Complaint as an adverse inference

to which it is not entitled. Properly read, the Complaint indicates patients would not have received

any biologic product but-for Mr. Vitale and other MiMedx reps employing a sales strategy to (1)

identify prospective patients, (2) complete and submit insurance verification requests (IVRs) to

obtain pre-approval from federal payors, (3) complete and submit PAP grant applications for

patients, and, upon notice a grant was approved, (4) notifying clinics to ensure the procedure was

scheduled. See Dkt. No. 1 at ¶¶ 63–67, 73–81, 94–103 & 131–59. Thus, to the extent an inference

is warranted, it supports the opposite conclusion: but-for MiMedx’s PAP-grant scheme, most

patients would not have received MiMedx products because those patients would not obtain IVRs

or PAP grants and therefore could not afford the product. Moreover, but-for the effort by MiMedx

reps to obtain PAP grants for patients, the clinic would be unable to charge for the sale and

application of the product—a lucrative billing opportunity for the customer clinic. See id. ¶ 67

(“MiMedx reps argued to program directors and private physicians that the use of its products—

far more expensive than most wound care products—would generate profits for the customer,

which charge for the sale and application (i.e., grafting) of MiMedx products at a higher rate than

for the use of standard of care products.”).

               E.      Use of a drug need not be “medically unnecessary” to be tainted by a
                       kickback and actionable under the FCA.

       MiMedx suggests there is no wrongdoing because Mr. Vitale “does not allege that the use

of EpiFix was medically necessary for any patient.” Dkt. No. 65-1 at 10. Medical necessity is

irrelevant to this claim. Compliance with the AKS is a material condition of payment under federal

insurance programs such that violating the AKS gives rise to a false claim. See Westmoreland,


                                                16
    3:17-cv-00166-RBH          Date Filed 10/15/18          Entry Number 66    Page 17 of 21




812 F. Supp. 2d at 54 (collecting cases). The claim need not be medically unnecessary (i.e.,

factually false) because the kickback scheme renders it legally false under the FCA. See United

States ex rel. Kester v. Novartis Pharm. Corp., 43 F. Supp. 3d 332, 360–61 (S.D.N.Y. 2014)

(legally false claims are those tainted by a statutory, regulatory, or contractual violation made in

connection with the claim and rendering it ineligible for reimbursement).

               F.      Unlike other aspects of a claim, intent need not be pled with specificity.

       MiMedx suggests the Complaint is deficient because it makes “general allegations”

concerning whether MiMedx “acted with criminal intent (as required to establish an AKS

violation). See Dkt. No. 65-1 at 6–7. This is incorrect because Rule 9(b)’s heightened standard

does not apply to allegations concerning state of mind: “Malice, intent, knowledge, and other

conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).

                                               * * *

       For the reasons explained above, MiMedx’s challenge to the sufficiency of the pleadings

should be rejected and the Court should hold the Complaint alleges the who, what, where, when,

and how of the fraud such that Rule 9(b) is satisfied and MiMedx has sufficient notice of the

allegations such that it can file a responsive pleading.4

       II.     The public disclosure bar poses no obstacle because the purportedly
               disqualifying action was never disclosed in a hearing to which the government
               was a party and did not include the essential elements of this fraud.

       MiMedx argues this claim is barred by United States ex rel. Montecalva v. MiMedx Goup,

Inc., C.A. No. 1:14-cv-01260-RCL, (D.D.C. filed July 24, 2014, unsealed Oct. 6, 2015), which



4
 However, if the Court were to disagree, the proper remedy is an order allowing Mr. Vitale to file
an amended complaint, not dismissal with prejudice. See, e.g., Ctr. for Diagnostic Imaging, Inc.,
787 F. Supp. 2d at 1215 (granting motion to dismiss in part but also granting relator leave to
amend); United States v. TEVA Pharm. USA, Inc., No. 13 CIV. 3702 (CM), 2016 WL 750720, at
*1 (S.D.N.Y. Feb. 22, 2016) (giving the relator 30 days to file an amended complaint).

                                                  17
     3:17-cv-00166-RBH         Date Filed 10/15/18       Entry Number 66         Page 18 of 21




MiMedx argues alleged free samples, in-office services, and speaker fees by MiMedx, and

misconduct by PAN Foundation. See Dkt. No. 65-1 at 23–24. The current iteration5 of the FCA’s

public disclosure bar requires that, unless opposed by the government or where the relator is the

“original source” of the information, a district court must dismiss an action or claim “if

substantially the same allegations or transactions as alleged in the action or claim were publicly

disclosed-- (i) in a Federal criminal, civil, or administrative hearing in which the Government or

its agent is a party;” (ii) in certain government reports; or by the news media. 31 U.S.C. §

3730(e)(4). MiMedx argues Montecalvo is a disqualifying public disclosure because both mention

or discuss meals and entertainment, speaker payments, free services, reimbursement access, and a

“relationship with PAN” that MiMedx contends was “sufficient to alert the government to the

potential improper conduct” alleged here. See Dkt. No. 65-1 at 25–28. This argument should be

rejected for two reasons.

       First, even assuming the allegations are identical (they are not), Montecalvo is not a public

disclosure because the allegations were not disclosed in “a hearing” in which the Government was

“a party[.]” See 31 U.S.C. § 3730(e)(4)(i). As MiMedx notes, in Montecalvo the government

“ultimately declined to intervene” and the relator “subsequently dismissed the complaint[.]” Dkt.

No. 65-1 at 23–24. As this Court has explained, the government is not a “party” to a qui tam action




5
 Prior to March 23, 2010, the FCA stripped jurisdiction over actions based upon publicly disclosed
allegations unless the action was brought by the Attorney General or the qui tam relator was the
original source of the disclosed information. See 31 U.S.C. § 3730(e)(4)(A) (2005); see also United
States ex rel. May v. Purdue Pharma L.P., 737 F.3d 908, 914 (4th Cir. 2013) (discussing). This
version of the bar, “if applicable, divested the district court of subject-matter jurisdiction over the
action.” Id. at 916. (citing Rockwell Int’l Corp. v. United States, 549 U.S. 457, 468– 69 (2007)).
Section 3730(e)(4) was subsequently amended to require a district court “shall” dismiss an action
based upon a public disclosure “unless opposed by the Government[.]” 31 U.S.C. § 3730(e)(4)(A)
(2010). Congress’s removal of the jurisdictional language from the statute indicated that, post-
amendment, “the public- disclosure bar is no longer jurisdictional.” May, 737 F.3d at 916.

                                                  18
    3:17-cv-00166-RBH          Date Filed 10/15/18       Entry Number 66        Page 19 of 21




until it intervenes (see Dkt. No. 37 at 4 (citing United States ex rel Eisenstein v. City of New York,

556 U.S. 928, 933 (2009)), and MiMedx points to no “hearing” sufficient to satisfy the public

disclosure bar. Even though the Montecalvo docket was unsealed, MiMedx also points to no

government or public news report capable of implicating subsections (ii) and (iii) of the bar. Thus,

the only possible disqualifying disclosure claimed by MiMedx is under subsection (i), “in a Federal

criminal, civil, or administrative hearing in which the Government or its agent is a party[,]” which,

according to MiMedx’s own representations, is not met here.

       Second, the scheme at issue here is not “substantially the same allegation[ ] or transaction[

]” than the allegations in Montecalvo, because nowhere in that complaint is the very specific PAP

grant application and funding scheme described by Mr. Vitale. Claiming no established standard

in this Circuit (see Dkt. No. 65-1 at n.10), MiMedx looks to foreign precedent for guidance. See

Dkt. No. 65-1 at 24–25.6 In United States ex rel. Beauchamp v. Academi Training Ctr., 816 F.3d

37 (4th Cir. 2016), the Fourth Circuit considered whether the public disclosure bar blocked an

amended complaint that incorporated allegations in a media report about another dismissed FCA

case. Id. at 41. While its decision turned on an amendment’s effect on the timing of the disclosure,

the Fourth Circuit admonished the district court for failing “to analyze the public-disclosure bar

on the basis of the relevant fraud alleged.” Id. at 44–45 (“The Supreme Court in [Rockwell Int’l

Corp. v. United States, 549 U.S. 457 (2007)] focused on the relator’s last pleading only because

that was where the relevant fraud, the improper-waste-mixture theory, had been pled.”). The

authority cited by MiMedx also looks to discern whether the essential elements of the fraud were



6
  Citing Citynet, LLC on behalf of United States v. Frontier W. Va. Inc., 2018 WL 1582527 (S.D.
W. Va. Mar. 30, 2018), United States ex rel. Advocates for Basic Legal Equal., Inc. v. U.S. Bank,
N.A., 816 F.3d 428, 431 (6th Cir. 2016), cert denied, 137 S.Ct. 2180 (2017), In re Plavix Mktg.,
Sales Practices & Prod. Liab. Litig., 123 F. Supp. 3d 584, 598 (D.N.J. 2015), and United States ex
rel. Osheroff v. Humana, Inc., 776 F.3d 805 (11th Cir. 2015).

                                                 19
    3:17-cv-00166-RBH          Date Filed 10/15/18      Entry Number 66        Page 20 of 21




publicly disclosed. See, e.g., Advocates for Basic Legal Equal., 816 F.3d at 430 (“ABLE’s case

rests on two factual allegations …” (emphasis added)); Osheroff, 776 F.3d at 814 (“Mr. Osheroff's

essential allegation is that the clinics provided a wealth of free services. The public sources fully

disclose that the defendant clinics provided such services….” (emphasis added)); In re Plavix, 123

F. Supp. 3d at 599 (“These allegations, which tend to show that Defendants had knowledge that

their claims were false and were intended to have physicians make false claims to the government

involving Plavix prescriptions, provide ‘essential elements of the fraudulent scheme’ which were

missing from the prior disclosures.” (emphasis added)).

       The essential element distinguishing this claim from Montecalvo is the scheme to

manipulate the submission of PAP application grants and coordinate charitable giving that ensured

those funds maximize the prospect of federal reimbursement. That is the only theory Mr. Vitale

has ever sought to proceed under and it is entirely absent from the Montecalvo allegations. Instead,

the totality of the 182-page complaint’s discussion of PAN Foundation is a fleeting mention in a

laundry list of other purported misconduct:

       121. MiMedx provides representatives, paid by MiMedx and at no charge to
       medical providers, who review EpiFix patients’ information on medical providers’
       computers and qualify those patients for coverage by Government Health Care
       Programs for application of and treatments relating to EpiFix.

               […]

               c. Moreover, on information and belief, Mr. Moore routinely uses the
                  Patient Access Network (“PAN”) Foundation, an organization that pays
                  co-payments, by logging into the “PAN Portal” as if he represents the
                  medical provider and puts patients through who may not be eligible for
                  coverage.

Montecalvo, Doc. 1 at ¶ 121.c (emphasis added). This sole reference to PAN Foundation fails to

describe any aspect of the scheme in this case and it is insufficient to put the government (or




                                                 20
    3:17-cv-00166-RBH         Date Filed 10/15/18      Entry Number 66        Page 21 of 21




anyone) on notice of the who, what, where, when, and how of this fraud where it is predicated on

“information and belief” by a sales representative working for a MiMedx competitor. See id. ¶ 16.

       Finally, because there is no public disclosure, the original source exception does not apply

here an need not be considered. Cf. Dkt. No. 65-1 at 29–30.

                                        CONCLUSION

       For the foregoing reasons, the motion should be denied, and this action should proceed to

discovery and trial.

                                             Respectfully submitted by,

                                             s/Christopher P. Kenney
                                             Richard A. Harpootlian (Fed. ID No. 1730)
                                             Christopher P. Kenney (Fed. ID No. 11314)
                                             RICHARD A. HARPOOTLIAN, P.A.
                                             1410 Laurel Street
                                             Post Office Box 1090
                                             Columbia, SC 29202
                                             Telephone: (803) 252-4848
                                             Facsimile: (803) 252-4810
                                             rah@harpootlianlaw.com
                                             cpk@harpootlianlaw.com

                                             William N. Nettles (Fed. ID No. 6586)
                                             Frances C. Trapp (Fed. ID No. 6376)
                                             Bill Nettles, Attorney at Law
                                             2008 Lincoln Street
                                             Columbia, South Carolina 29201
                                             (803) 814-2826
                                             bill@billnettleslaw.com
                                             fran@billnettleslaw.com

                                             ATTORNEYS FOR RELATOR JON VITALE

October 15, 2018
Columbia, South Carolina.




                                                21
